        Case 3:19-cv-00475-DEP Document 16 Filed 06/01/20 Page 1 of 1

                  UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF NEW YORK



                             JUDGMENT IN A CIVIL CASE

Andrew Philip Yarusso

                 Plaintiff
       vs.                               CASE NUMBER: 3:19-cv-475 (DEP)

Andrew Saul
Commissioner of Social Security

             Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: Defendant’s motion for Judgment on the pleadings
is GRANTED; Commissioner’s determination that the plaintiff was not disabled at the
relevant times, and thus is not entitled to benefits under the Social Security Act is
AFFIRMED.

All of the above pursuant to the order of the Honorable David E. Peebles, dated the 1 st
day of June, 2020.


DATED: June 1, 2020




                                                s/Kathy Rogers
                                                Deputy Clerk
